Citation Nr: 0831505	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-27 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability other than corneal neovascularization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over this case was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania, and that office forwarded the appeal to the 
Board.  

When this case was before the Board in February 2007, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.
   

FINDINGS OF FACT

1.  With the exception of corneal neovascularization for 
which service connection is in effect, the veteran had no 
chronic, acquired eye disorder in service.

2.  With the exception of corneal neovascularization, the 
veteran currently has no chronic, acquired eye disorder that 
is etiologically related to service. 


CONCLUSION OF LAW

Bilateral eye disability, other than corneal 
neovascularization, was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral eye 
disability, in addition to the corneal neovascularization for 
which service connection has already been granted.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the veteran was provided the required 
notice in letters mailed in June 2004 and April 2007.  
Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
the claimed disability.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

The record also reflects that the veteran's service medical 
records have been obtained and he has been afforded VA 
examinations.  Neither the veteran nor his representative has 
identified any existing evidence that could be obtained to 
support his claim.  The Board is also unaware of any such 
evidence.

As explained in the Board's February 2007 remand, the VA 
examinations of record do not adequately address the etiology 
of the veteran's claimed disability.  The Board remanded the 
case for the specific purpose of affording the veteran an 
appropriate VA examination.  The record reflects that the 
requested examination was scheduled, and the veteran was 
properly notified of the examination; however, he failed to 
report without explanation and has not indicated that he 
would be willing to report for the examination if it were 
rescheduled.  The Court has held that, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of these circumstances, the Board is 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA an the pertinent implementing 
regulation. 

In accordance with the provisions of 38 C.F.R. § 3.655, the 
Board will decide the claim based on the current record.




Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Refractive error of the eye is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that the veteran has 
already been granted service connection for bilateral corneal 
neovascularization.  The question before the Board is whether 
service connection is warranted for any other eye disability.

The service medical records do not establish the presence of 
any chronic acquired eye disorder.  The veteran's examination 
for discharge was performed for VA by a fee-basis examiner in 
June 2003.  The examiner diagnosed myopia and 
neovascularization of the eyes.  The examiner did not provide 
an opinion concerning whether the myopia is simple refractive 
error or the result of a disease or injury.

The veteran was afforded another VA examination in June 2004.  
On this examination he was diagnosed with corneal 
neovascularization and chronic allergic conjunctivitis.  The 
examiner stated that it was at least as likely as not that 
the veteran's exposure to fuel vapors and fumes, coupled with 
the wearing of contact lenses, contributed to he red-eye 
experienced by the veteran in service.  He also opined that 
it was not likely that the veteran's current allergic 
conjunctivitis was related to the service exposure to fuel 
vapors and fumes because the veteran had stopped wearing 
contact lenses two years earlier.  

As noted in the Board's prior remand, the veteran is not 
required to show that it is likely that his conjunctivitis is 
related to service.  Therefore, although the June 2004 
opinion is against the claim, the Board remanded the case for 
the purpose of affording the veteran another VA examination 
to determine the etiology of his claimed bilateral eye 
disability.  A discussed above, the veteran did not report 
for the VA examination scheduled in response to the Board's 
remand.  Consequently, the record before the Board includes 
no medical evidence indicating that his myopia is due to a 
disease or injury and no medical evidence linking any 
acquired eye disorder, other than corneal neovascularization, 
to his active service.  Therefore, there is no appropriate 
basis for granting this appeal.

In reaching this decision, the Board has considered the 
veteran's statements; however, his statements are not 
competent evidence of a nexus between any current eye 
disorder and his active service because laypersons, such as 
the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board has also considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable in this case because the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for bilateral eye 
disability, other than corneal neovascularization, is denied.

 

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


